J   -A09041-20


    NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P.                6537
C.D.S.,                                     :     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                   Appellee

            v.

R.J.S.,

                   Appellant                :     No. 1477 WDA 2019


                 Appeal from the Order Entered August 30, 2019
                 in the Court of Common Pleas of Butler County
                       Domestic Relations at No(s): 39846
BEFORE:      SHOGAN J., MURRAY, 3. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                            FILED JULY 14, 2020

        R.J.S. (Father) appeals from the August 30, 2019 order requiring him

to pay child and spousal support to C.D.S. (Mother).        We quash the appeal

as it relates to the order of spousal           support because that portion   is

interlocutory due to the parties' pending divorce, and affirm the order as it

relates to child support.

        Father and Mother were married in September 2011, and separated on

November 1, 2017. They are the parents of three children (Children), born

in June 2013, October 2014, and July 2016.        Mother has maintained primary

physical custody of Children.      A   divorce action is pending in the Butler

County Court of Common Pleas.



*   Retired Senior Judge assigned to the Superior Court.
J   -A09041-20


        On December 1, 2017, Mother filed                 for child and spousal support.

Over more than      a   year and   a   half,   a   series of hearings and modifications to

Father's child support obligations occurred.              Prior to the instant proceeding,

the most recent order setting forth Father's obligation was entered on

September 5, 2018.           In that order, Father's monthly net income was

calculated to be $10,580.54 and Mother's monthly net income to be

$5,947.65.       The parties entered an agreed -upon support order, requiring

Father to pay monthly $3,562,00 in child support and $350.00 in arrears, for

a    total of $3,912.00. Order, 9/5/2018, at 1-2.             On March 26, 2019, Father

filed the instant petition, seeking        a   reduction in support for various reasons

no longer relevant.

        A   support modification conference was scheduled, but prior to the

conference, on April 12, 2019, Father was involuntarily terminated from his

employment.        Accordingly, the parties agreed to continue the support

modification conference for 45 days and rescheduled it for June 17, 2019.

Father represented himself at the conference. After the conference, on July

1,   2019, the conference officer made findings as to the parties' income and

made recommendations regarding support. Father then filed                 a   demand for   a


de novo hearing before the trial court.

        On August 21, 2019, the trial court held a de novo hearing.                Mother

did not testify at the hearing, but the parties stipulated that her monthly net

income was $6,027.46.          N.T., 8/21/2019, at 3-4.              Father provided the


                                               -2
3-A09041-20


following testimony related to his income.                 In 2018, Father earned over

$180,000.00 while employed with Passavant Development Corporation. Id.
at 30. From January 1, 2019 until April 11, 2019, Father earned $51,603.76

in   salary. Id. at   21. On April 12, 2019, Father was involuntarily terminated

for   a   reason that does not appear in the record and received              a   payout of

$14,513.00 for unused time off, and             a    severance package that included

payment of $167,712.48 ($13,976.04 per month) over the next 12 months.
Id.   at 21, 24.

          In July 2019, Father moved from the parties' former marital home in

Cranberry Township, Pennsylvania to be with his paramour in Lexington,

Kentucky, and sought comparable employment and earnings to his previous

position. Id.   at 14-15.    In the four months between when Father was

terminated and the August 21, 2019 de novo hearing, Father had applied to

only two positions with potential employers via sending              a   resume and cover

letter; one application was submitted just            a   week prior to the hearing. Id.
at 15.      Father was planning to follow-up after the hearing via            a   telephone

call with one of the potential employers. Id.
          On August 30, 2019, the      trial court entered the order at issue here,

which increased Father's child and spousal support obligations.                   The trial

court determined Father's monthly net income and calculated his support

obligations for different dates.      Specifically, from March 26, 2019 until April

12, 2019, the trial court used Father's actual earnings and accrued benefits


                                            3
3-A09041-20


from    his      employment to determine his            monthly net income to      be

$12,754.39; and from April 13, 2019 onward, the trial court determined

Father's income to be what he received from his severance payment, plus it

imputed      a   $15 -per -hour earning capacity until Father found employment, for

a   total of $11,542.41. Order, 8/30/2019, at      1.


        Father timely filed    a   notice of appeal on September 26, 2019.       Both

Father and the trial court complied with Pa.R.A.P. 1925.

        On appeal, Father raises     three, albeit overlapping, issues.

       A.    Whether the [t]rial [c]ourt erred as a matter of law and abused its
             discretion by imputing [] an earning capacity [to Father] for child
             and spousal support purposes that exceeds one [] full-time
             position.
        B.    Whether the [t]rial [c]ourt erred as a matter of law and abused its
              discretion by imputing [] an earning capacity [to Father] that
              exceeds [Father's] earnings from his most recent employment.
        C.    Whether the [t]rial [c]ourt erred as a matter of law and abused its
              discretion by entering an award for child support and spousal
              support based upon [Father's] actual earnings in addition to the
              trial court's imputation [] of an earning capacity of a full-time
              position paying [$15.00] per hour.
Father's Brief at 8, The crux of Father's issues is his contention that the trial

court abused its discretion in calculating his earning capacity.           He argues

that the trial court should have based his income solely on his severance

pay, rather than his severance pay and an imputed $15 -per -hour earning

capacity, thereby imputing "an earning capacity of               a   second -full time

position" to Father. Id. at 20.




                                           -4
J -A09041-20




         Before   addressing   Father's   issue,   we       must first    determine the

appealability of the August 30, 2019 order. Diament v. Diament, 771 A.2d
793, 795 (Pa. Super. 2001) ("Although the appealability of the trial court's

support order was not raised by the parties in their briefs, we nevertheless

will examine this question since the appealability of an order goes to the

jurisdiction of the court and thus properly may be raised by the court sua

sponte." Fried v. Fried, 501 A.2d 211, 212 (1985)). The order at issue                   is

an allocated support order, i.e., it made separate provisions            for child support

and spousal support.      During the pendency of        a   divorce action, "the portion

of   a   trial court order attributable to child support is final and immediately

appealable; however, the portion of an order allocated to spousal support is

interlocutory." Capuano v. Capuano, 823 A.2d 995, 998 (Pa. Super. 2003)

(citations omitted).       Issues related to child support may be appealed

immediately to protect the interest of the child and avoid hardship due to               a


child's immediate and continuing dependence on his or her parents for

support and inability to draw on other sources of funds in the interim.

Diament, 771 A.2d at 795.
         A spousal   support order entered during the pendency of            a   divorce is

not appealable until all claims related to the divorce action are resolved.

Deasy v. Deasy, 730 A.2d 500, 502 (Pa. Super. 1999). This Court may

quash an appeal if statements in the parties' appellate briefs indicate                   a


divorce action is pending at the time of the appeal.            Capuano, 823 A.2d at


                                          -5
3-A09041-20


999. Here, Mother indicates in her brief that the parties "are in the process

of divorce having separated on November 1, 2017," and references Father's

testimony "in      a   separate order of court under the parties' divorce caption."

Mother's Brief at 11, 16.          Second, Father stated in his brief that he and

Mother "have           a   divorce action pending in the Butler County Court of

Common Pleas." Father's Brief at 9.

         In light of the foregoing, we quash the appeal from those portions of

the August 30, 2019 order pertaining to spousal support because those

portions     are   interlocutory     and   unappealable,    and   we   therefore   lack

jurisdiction to consider them. See Capuano, 823 A.2d at 998.

         Conversely, the issues related to the child support portion of the

August 30, 2019 order are immediately appealable and properly before this

Court.     See Hrinkevich v. Hrinkevich, 676 A.2d 237, 239 (Pa. Super.

1996).

         We now turn to Father's argument          that the trial court's determination

of his earning capacity was inconsistent with applicable law and                    not

supported by the evidence as it relates to the award of child support.

         We begin with our well -settled standard of review in child support

cases.

         Appellate review of support matters is governed by an abuse of
         discretion standard. When evaluating a support order, this Court
         may only reverse the trial court's determination where the order
         cannot be sustained on any valid ground. An abuse of discretion
         is [n]ot merely an error of judgment, but if in reaching a
         conclusion the law is overridden or misapplied, or the judgment

                                           - 6 -
3-A09041-20


     exercised is manifestly unreasonable, or the result of partiality,
     prejudice, bias or ill -will, as shown by the evidence of record[,
     then the court has abused its discretion]. The principal goal in
     child support matters is to serve the best interests of the
     children through the provision of reasonable expenses.

J.P.D. v. W.E.D., 114 A.3d 887, 889 (Pa. Super. 2015) (citation omitted).

     "[T]he amount of support to be awarded       is based upon the      parties'

monthly net income." Pa.R.C.P. 1910.16-2; see also Woskob v. Woskob,

843 A.2d 1247, 1251 (Pa. Super. 2004) ("[A] person's support obligation is

determined primarily by the parties' actual financial resources and their

earning capacity."). The calculation of income in this case is guided by the

following parameters.

     (a) Monthly Gross Income. Monthly gross income         is   ordinarily
     based upon at least a six-month average of all of a party's
     income. The term "income" is defined by the support law, 23
     Pa.C.S.[] § 4302, and includes income from any source.
                                     ***
     [(d)](4) Earning Capacity. If the trier of fact determines that     a
     party to a support action has willfully failed to obtain or maintain
     appropriate employment, the trier of fact may impute to that
     party an income equal to the party's earning capacity. Age,
     education, training, health, work experience, earnings history
     and child care responsibilities are factors which shall be
     considered in determining earning capacity. In order for an
     earning capacity to be assessed, the trier of fact must state the
     reasons for the assessment in writing or on the record.
     Generally, the trier of fact should not impute an earning
     capacity that is greater than the amount the party would
     earn from one full-time position. Determination of what
     constitutes a reasonable work regimen depends upon all relevant
     circumstances including the choice of jobs available within a
     particular occupation, working hours, working conditions and
     whether a party has exerted substantial good faith efforts to find
     employment.

                                      7
J   -A09041-20



Pa.R.C.P.     1910.16-2(a), (d)(4) (emphasis added).           It   is   the highlighted

portion of the above quote upon which Father relies.

        Father relies upon Haselrig v. Haselrig, 840 A.2d 338 (Pa. Super.

2003), and the cases cited therein.        For a period of time, the payor in that

case worked two full-time 40 -hour jobs, for       a   total of 80 hours per week,

and his spouse argued that his earning capacity should be based on those

two full-time 40 -hour -per -week jobs.        This Court responded that many

factors need to be considered with regard to how many hours should be

required in determining earning capacity, but clearly it would be            a   rare case

where    a   payor would be required to work two full-time jobs.

        Haselrig    is clearly distinguishable from this case.      Father is not being

required to work 80 hours per week. Because of the unusual circumstances

here where Father was fired with      a   severance package, although he is being

paid for that full-time job, he is not performing work at that job.              That is   a


far cry from Haselrig.        We find no abuse of discretion in the trial court's

imposing an earning capacity on Father. There is        a   reason that the rule uses

the word "generally" in describing when the payor's earning capacity should

not exceed the amount he could earn in one full time -position. Based on the

foregoing, we conclude that the trial court did not abuse its discretion in

calculating Father's earning capacity. Accordingly, we affirm the trial court's

order as it pertains to child support.



                                          -8
J -A09041-20




      Order affirmed as it pertains to child support. Appeal quashed as it

relates to spousal support.

Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 7/14/2020




                                  -g